Citation Nr: 0832100	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a December 7, 2004 reduction from 20 to 10 
percent for traumatic arthritis with limitation of extension 
of the right knee, was proper.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated 20 percent disabling based upon 
instability, and 20 percent disabling based upon traumatic 
arthritis with limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for right knee instability, and proposed 
to reduce his 20 percent disability rating for traumatic 
arthritis of the right knee with limitation of extension.  By 
a December 2004 rating decision, the RO reduced the 
disability rating for traumatic arthritis of the right knee 
with limitation of extension from 20 to 10 percent, effective 
March 1, 2005.

For the reasons stated below, the Board finds that the 
reduction of the disability rating for traumatic arthritis of 
the right knee with limitation of extension from 20 to 10 
percent, was improper.  Because the reduction was improper, 
the Board has rephrased the issue of entitlement to an 
increased rating, to accurately reflect the issue presently 
on appeal.

The issue of entitlement to an increased rating for a right 
knee disability, currently rated 20 percent disabling based 
upon instability, and 20 percent disabling based upon 
traumatic arthritis with limitation of flexion, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Since March 1, 2005, the veteran's service-connected right 
knee has been manifested by extension limited to at least 15 
degrees, considering the effects of pain on repetitive use.  
There has been no objective improvement in the limitation of 
extension of the right knee since March 1, 2005.


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's right knee, 
from 20 percent to 10 percent disabling, effective March 1, 
2005, was not proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, 
Diagnostic Codes (DC) 5010, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Reduction of the Disability Rating

The veteran's appeals an RO rating decision that reduced the 
rating for his service-connected traumatic arthritis of the 
right knee with limitation of extension from 20 percent 
disabling to 10 percent disabling.  He asserts that there was 
no material improvement in his condition such as to warrant a 
reduction of the assigned disability rating. 

The 20 percent rating was in effect from June 21, 2002, to 
February 28, 2005, less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c); Brown v. Brown, 5 Vet. App. 413 (1993). 

The prior 20 percent rating was assigned under 38 C.F.R. 
§ 4.71a, DC 5010-5261 (2005).  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Diagnostic Code 5261 pertains to limitation of leg extension.  
38 C.F.R. § 4.71a, DC 5261.

When the veteran was awarded the 20 percent disability rating 
in October 2002, the evidence showed that he had extension 
limited by 15 degrees, and flexion limited to 130 degrees.  

Evidence since the October 2002 decision that awarded the 20 
percent disability rating for limited extension of the right 
leg consists of treatment records dated from October 2003 to 
February 2005, and a June 2004 report of VA examination.  
These records show that the veteran was found to have 
extension limited by 5 degrees, and flexion limited at most 
to 105 degrees.  The veteran described flare up, consisting 
of reduced range of motion, of his right knee condition with 
walking, standing, kneeling, and crawling.  He additionally 
reported weakness with use of his right knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion on which the extension of the veteran's right knee 
has been measured since October 2002, his right knee has had 
extension to 5 degrees; an improvement of 10 degrees.  
Extension to 5 degrees warrants a 0 percent evaluation under 
DC 5261.  

However, painful motion limited to 5 degrees extension is 
sufficient limitation of motion to warrant at least the 
minimum rating for limitation of motion of the joint.  
38 C.F.R. § 4.59.  Because the veteran has painful extension 
limited to 5 degrees, the Board finds that he is entitled to 
at least a 10 percent rating, the minimum rating for 
limitation of extension, for painful limitation of extension 
under the provisions of 38 C.F.R. § 4.59; see 38 C.F.R. 
§ 4.71a, DC 5261.  Additionally, when considering the 
additional limitation of extension that results with 
repetitive use of the right knee, the Board finds no evidence 
of objective improvement sufficient to warrant a reduction in 
the rating.  See 38 C.F.R. §§ 3.344(c), 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202 (1995).  Because the veteran is 
competent to report experiencing reduced range of motion of 
his knee, as the perception of comes to him through his 
senses, and he has reported experiencing such reduced range 
of motion since the 20 percent disability rating was reduced, 
the Board finds that a reduction in the 20 percent rating was 
not warranted and that he is entitled to a restoration of the 
20 percent rating for painful limitation of extension 
effective March 1, 2005.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the March 1, 2005 reduction of the disability rating for 
extension from 20 percent to 10 percent disabling was not 
proper.  As such, restoration of the 20 percent rating, 
effective March 1, 2005, is warranted.


ORDER

The reduction of the evaluation for the veteran's right knee, 
from 20 percent to 10 percent disabling, effective March 1, 
2005, was not proper; the veteran is entitled to a 
restoration of the 20 percent rating for painful limitation 
of extension effective March 1, 2005.

REMAND

VA treatment records dated from October 2003 to February 2005 
show that in June 2004, the veteran underwent evaluation for 
a total right knee arthroplasty.  He was reportedly informed 
that he was a candidate for total knee replacement, and was 
informed that he should schedule such surgery when he was 
ready.  VA records dated in December 2004 show that if the 
veteran was not able to schedule the total knee replacement 
through the Navy Hospital, he was to call the orthopedic 
clinic at VA, and a consultation would be made for him at the 
New Orleans VA Medical Center (VAMC).  Records from the Navy 
Hospital have not yet been associated with the claims file, 
and it is unclear from records dated from December 2004 to 
February 2005 whether the veteran underwent a total knee 
replacement.  For this reason, the Board finds that a remand 
is necessary, in order that records from the Navy Hospital, 
and VA records dated since February 2005 may be associated 
with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As to the duty to assist, the veteran reports that his right 
knee disability has increased in severity since the most 
recent examination, which was conducted in June 2004.  As 
such, VA is required to afford him a contemporaneous 
examination to assess the current nature, extent and severity 
of his right knee disability.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file medical records from the US 
Naval Hospital in Pensacola, Florida, 
pertaining to treatment for a right 
knee disability, dated from June 2004 
to the present.  All attempts to secure 
those records must be documented in the 
claims folder.

2.  Obtain and associate with the 
claims file medical records from the VA 
outpatient clinic in Pensacola, 
Florida, and from the VAMC in New 
Orleans, Louisiana, pertaining to 
treatment for a right knee disability, 
dated from December 2004 to the 
present.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facilities.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right knee disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies for 
both flexion and extension in degrees 
and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should set forth a 
complete rationale for all conclusions 
in a legible report.

4.  Then, readjudicate the claim.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


